Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10/11/21 have been fully considered but they are not persuasive.  Specifically Examiner respectfully maintains the prior art cited reasonably teaches/suggests the limitations of the claims.
Regarding remarks on page 6-7 applicants state regarding 35 USC 103 rejection of claim 1 “…the Office Action acknowledges that “Yi does not explicitly teach: in response to detection of a radio network temporary identifier (RNTD associated with transport block size (TBS) scaling.” (Office Action, 4.) Consequently, the Office Action cites to Talarico in this regard, specifically to paragraphs [0107] and [0066]. The Applicant respectfully submits that these portions of Talarico failed to teach or suggest the limitations for which they are cited. For clarity of explanation, the relevant feature of claim 1 states that “applying the scaling factor to the base value to determine the transport block size” is performed “in response to detection of a radio network temporary identifier (RNTI) associated with transport block size (TBS) scaling.”…Rather than teach that a scaling factor is applied to a base value “in response to detection of an RNTI associated with TBS scaling,” Talarico teaches that a bit field included in a DCI may be re-interpreted to accommodate ... TBS scaling information. Teaching that a bit field in a DCI may be re-interpreted to accommodate TBS scaling information does not amount to a teaching that a scaling factor will be applied “in response to the detection of an RNTI associated with TBS scaling.”  However referring to the prior art, Talarico was cited for (see at least 0107, when C-RNTI is used a DCI may comprise a bit field interpreted to include TBS scaling information; 0066, C-RNTI may scramble DCI, thus UE may receive/process DCI data e.g. scaling information based on C-RNTI detection), thus Talarico not only discloses DCI including scaling information, but also that DCI may be received/processed based on C-RNTI detection.  As claim 1 merely recites “radio network temporary identifier (RNTI) associated with in response to detection of a radio network temporary identifier (RNTI) associated with transport block size (TBS) scaling, applying the scaling factor to the base value to determine the transport block size”.
Rejections for similar independent and dependent claims are maintained accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467